21-10699-dsj   Doc 146   Filed 08/19/21 Entered 08/19/21 15:22:14   Main Document
                                      Pg 1 of 5
21-10699-dsj   Doc 146   Filed 08/19/21 Entered 08/19/21 15:22:14   Main Document
                                      Pg 2 of 5
21-10699-dsj   Doc 146   Filed 08/19/21 Entered 08/19/21 15:22:14   Main Document
                                      Pg 3 of 5
21-10699-dsj   Doc 146   Filed 08/19/21 Entered 08/19/21 15:22:14   Main Document
                                      Pg 4 of 5
21-10699-dsj   Doc 146   Filed 08/19/21 Entered 08/19/21 15:22:14   Main Document
                                      Pg 5 of 5
